Tucker, P.
C. Gf. Beynolds was a distributee, and clearly incompetent, unless rendered competent by re*386leases. Janey v. Blake’s adm’r, 8 Leigh, 88. He was interested in preventing the recovery of the plaintiff. To get rid of this interest, he executed a release. Suppose it good and sufficient for that end: he had a further interest, that the defendant’s costs in the action, which were payable out of the estate, should be reimbursed by a judgment against the plaintiff, unless the liability oí his distributable share íor a portion of them was released. To effect this, a release from the administrator to him of that liability, would have been proper. Rowt’s adm’r v. Kyle’s adm’r, Gilm., 202. I do not see how his release to the administrator can have removed this difficulty. Had he released his whole interest, as the court thought he should do, there could be no question: but as he has not done so, as his release was only of his interest in that controversy, a release from the administrator seems to have been also necessary. If so, the rejection of the evidence was right, and the judgment should be affirmed.
Per curiam, judgment arrirmed.